DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amended claims filed on 2/12/2021, wherein:
Claims 1-4, 7-10, and 13-16 have been amended;
Claims 5, 6, 11, 12, 17, and 18 remain as previously presented; and
Claims 1-18 are currently pending and have been examined.

Claim Objections
Amendments of claims 1, 7, and 13 resolves the previous objections to the claims and the objections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 7, and 13 includes the new limitations “creating a first database comprising adjudicated insurance claims comprising delta velocity values assigned by industry experts in a plurality of training insurance claims”.  These limitations are “new matter” because the specification and drawings as originally filed does not indicate that a first database is created with adjudicated insurance claims comprising delta velocity values.  The specification and drawings do not include any reference to “a first database”, “adjudicated insurance claims”, “delta velocity values assigned by industry experts”, or “a plurality of training insurance claims”.  The only reference to training at all in the specification is in para. 0040 which states “the machine learning model can be optionally trained using data obtained from the National Automotive Sampling System (NASS) hosted by the National Highway Traffic Safety Administration (NHTSA)”.  

Claims 1, 7, and 13 includes the new limitation “the delta velocity values of the adjudicated insurance claims indicating whether an injury reported correlates with a motor vehicle accident”.  These limitations are “new matter” because the 
  
Claims 1, 7, and 13 includes the new limitation “analyzing by a data processor the adjudicated insurance claims in the training insurance claims to determine an injury severity score”.  These limitations are “new matter” because the specification and drawings as originally filed does not indicate that adjudicated insurance claims are analyzed to determine an injury severity score.  The specification states in paras. 0007, and 0039, that the second learning model generates the injury severity score based on the delta velocity value and at least one of occupant data or motor vehicle data.    

Claims 1, 7, and 13 includes the new limitations “creating a second database comprising determined injury severity scores by the industry experts of at least 

Claims 1, 7, and 13 includes the new limitations “inputting the first and second, databases into a plurality of classifiers, each of the plurality of classifiers specific to determining a different one of the plurality of delta velocity values; for each of the plurality of classifiers, training by the data processor each of the plurality of classifiers to: map the plurality of images of a damaged motor vehicle involved in the motor vehicle accident, occupant data for an occupant of the damaged motor 

Claims 2, 8, and 14 includes the new limitation “where at least one of the plurality of classifiers is a neural network”.  These limitations are “new matter” because 

Dependent claims 3-6, 9-12, and 14-18 are rejected pursuant to their dependency on a rejected claim.  The rejections that follow are interpreted in light of the 35 USC 112 rejections discussed above.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 7, and 14 recite the limitation “creating a first database” and “creating a second database”.  The limitations are indefinite because it is unclear what is meant by “creating”.  There is no reference in the specification to either limitations to aid in determining their meaning. For purposes of examination the 

Claims 1, 7, and 14 recite the limitation “comprising adjudicated insurance claims comprising delta velocity values assigned by industry experts in a plurality of training insurance claims”.  The limitations are indefinite because it is unclear what is meant by “assigned by experts” and “training insurance claims”.  There is no reference in the specification to aid in determining the meaning of these limitations.  For purposes of examination the limitation is interpreted as “adjudicated insurance claims comprising delta velocity values”.

Claims 1, 7, and 14 recite the limitation “the delta velocity values of the adjudicated insurance claims indicating whether an injury reported correlates with a motor vehicle accident”.  The limitation is indefinite because it contradicts with the general definition of a delta velocity value which is “the total change in vehicle velocity over the duration of the crash event” and also contradicts the applicant’s specification which states that the delta velocity value is used to generate an injury severity score.  For purposes of examination the limitation will be interpreted as “the delta velocity values of the adjudicated insurance claims”.

Claims 1, 7, and 14 recite the limitation “analyzing by a data processor the adjudicated insurance claims in the training insurance claims to determine an injury severity score”.  The limitation is indefinite because it is unclear what the 

Claims 1, 7, and 14 recite the limitation “comprising determined injury severity scores by the industry experts of at least one of a delta velocity value and corresponding at least one of a plurality of images of a damaged motor vehicle involved in the motor vehicle accident, occupant data for an occupant of the damaged motor vehicle or motor vehicle data associated with the damaged motor vehicle, and injury data specifying occupant injuries”.  The limitation is indefinite because it is unknown how the values are determined by the industry experts or who the industry experts are since there is nothing in the specification regarding it.  The limitations are also indefinite because it is unclear whether the injury severity scores are determined by at least of the four (images, occupant data, motor vehicle data, or injury data), or at least one of the pair of (images and occupant data, or motor vehicle data and injury data).  The limitations also contradict the specification which states that the injury severity scores are determined based upon a delta velocity value and at least one of occupant data or motor vehicle data.  For purposes of examination the limitation will be 

Claims 1, 7, and 14 recite “inputting the first and second, databases into a plurality of classifiers, each of the plurality of classifiers specific to determining a different one of the plurality of delta velocity values”.  The limitation is indefinite because it is unclear: what the classifiers are, what information is being input from the databases into the classifiers, and whether both databases are input into each classifier or whether just one is input into a classifier.  It is also unclear what is meant by “each of the plurality of classifiers specific to determining a different one of the plurality of delta velocity values” because pursuant to the previous limitations in the claim, the delta velocity values are being input into the classifiers from the first data base.  There is no support in the specification for the classifiers themselves or for determining “a different one of the plurality of delta velocity values”.  Therefore the Examiner is unable to determine a meaning for the claim limitation for purposes of examination.  The closest reference in the specification to “classifiers” are the machine learning models.

Claims 1, 7, and 14 recite the limitation “for each of the plurality of classifiers, training by the data processor each of the plurality of classifiers”.  The limitation is indefinite because it is unclear what the classifiers are, how they are being trained, or what information is being used to train them.  There is no support in the specification for the classifiers themselves or for training the 

Claims 1, 7, and 14 recite the limitation “map the plurality of images of a damaged motor vehicle involved in the motor vehicle accident, occupant data for an occupant of the damaged motor vehicle or motor vehicle data associated with the damaged motor vehicle, and injury data specifying occupant injuries to a corresponding injury severity score”.  The limitation is indefinite because it is unclear how the images, occupant data, motor vehicle data, and injury data are mapped to a corresponding injury severity score.  There is no support in the specification for the limitations and therefore the Examiner is unable to determine a meaning of the claims limitation for purposes of examination.  The limitation also appears to contradict the specification which states that: the injury severity scores are determined based upon a delta velocity value and at least one of occupant data or motor vehicle data; and the injury severity score is then correlated with a stored mapping of condition indications to the injury severity score to determine whether a reported injury resulted from the vehicle accident.  For purposes of examination the limitation will be interpreted as “mapping a first set of one or more condition indications based on a correlation of the injury severity score with a stored mapping of condition indications to injury severity scores”.

Claims 1, 7, and 14 recite the limitation “analyzing a request to process a plurality of images of a damaged motor vehicle involved in a motor vehicle accident, occupant data specifying occupant demographic information, and injury data specifying occupant injuries in the data processor and the trained plurality of classifiers to output a delta velocity value and a corresponding injury severity score associated with the motor vehicle accident”.  The limitation is indefinite because it is unclear how the data processor and trained plurality of classifiers interact to analyze the data to determine a delta velocity value and injury severity score.  There is no support in the specification for classifiers and these limitations, so the Examiner is unable to determine a meaning of the claim limitations.  The closest reference in the specification to a plurality of classifiers is the machine learning models.  For purposes of examination the limitation will be interpreted as “determining a delta velocity value by applying a first machine learning model to the set of images, the occupant data, and the injury data; and determining an injury severity score by applying a second machine learning model to the delta velocity value and at least one of occupant data or motor vehicle data”.

Claims 2, 8, and 14 includes the limitation “where at least one of the plurality of classifiers is a neural network”.  The limitation is indefinite because it is unclear what the classifiers are because there is no reference to either classifier or neural network.  The closest reference in the specification to “classifiers” are the machine learning models, but machine learning models do not always include a 
  
Claim 4 recites the limitation "the insurance claim analysis device".  There is insufficient antecedent basis for this limitation in the claim.

Dependent claims 3-6, 9-12, and 14-18 are rejected pursuant to their dependency on a rejected claim.  The rejections that follow are interpreted in light of the 35 USC 112 rejections discussed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a method, device and medium for automatically determining injury treatment in relation to a motor vehicle accident which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as fundamental economic principles or practices, including insurance.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.


Analysis
Step 1 – 2019 PEG pg. 53
Claims 1-18 are directed to the statutory category of a process.  

Step 2A, Prong 1 – 2019 PEG pg. 54
For independent claims 1, 7, and 13, the claims recite an abstract idea of: automatically determining injury treatment relation to a motor vehicle accident.  The steps of claim 1 for: creating a first database comprising adjudicated insurance claims comprising delta velocity values assigned by industry experts in a plurality of training insurance claims, the delta velocity values of the adjudicated insurance claims indicating whether an injury reported correlates with a motor vehicle accident; analyzing the adjudicated insurance claims in the training insurance claims to determine an injury severity score; creating a second database comprising determined injury severity scores by the industry experts of at least one delta velocity value and corresponding at least one of a plurality of images of a damaged motor vehicle involved in the motor vehicle accident, occupant data for an occupant of the damaged motor vehicle or motor vehicle data associated with the damaged motor vehicle, and injury data specifying occupant injuries, inputting the first and second, databases into a plurality of classifiers, each of the plurality of classifiers specific to determining a different one of the plurality of delta velocity values; for each of the plurality of classifiers, training each of the plurality of classifiers to: map the plurality of images of a damaged motor vehicle involved in the motor vehicle accident, occupant data for an occupant of the damaged motor vehicle or motor vehicle data associated with the damaged motor vehicle, and injury data specifying occupant injuries to a corresponding injury severity score; and correlate the injury severity score with the determined delta velocity value; and analyzing a request to process a plurality of images of a damaged motor vehicle involved in a motor vehicle accident, occupant data specifying occupant demographic information, and injury data specifying occupant injuries and the trained plurality of classifiers to output a delta velocity value and a corresponding injury severity score associated with the motor vehicle accident, when considered collectively as an ordered combination recites the oral abstract idea of automatically determining injury treatment relation to a motor vehicle accident.  The steps of independent claims 7 and 13 are similar to claim 1, and when considered collectively as an ordered combination recites the oral abstract idea of automatically determining injury treatment relation to a motor vehicle accident 
Independent claims 1, 7, and 13, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite fundamental economic principles or practices including insurance.  The claimed steps of the independent claims, considered collectively as an ordered combination, are fundamental economic principles or practices including insurance which fall under the abstract idea of certain methods of organizing human activity.  If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” 
Dependent claims 2-6, 8-12, and 14-18 recite similar limitations as claims 1, 7, and 13; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 2-6, 8-12, and 14-18, the additional limitations of: wherein the at least one of the plurality of classifiers is a neural network, wherein the injury severity score is generated automatically; outputting the injury severity score; and receiving a selection regarding whether the reported injury should be considered in the adjudication of the insurance claim; wherein the vehicle data comprises one or more of a type of the motor vehicle, an age of the motor vehicle, a size of the motor vehicle, a weight of the motor vehicle, an area of impact on the motor vehicle, a damage extent, one or more crush measurements, or whether the motor vehicle was drivable subsequent to the motor vehicle accident; wherein the occupant data comprises one or more of demographic data regarding the occupant comprising one or more of an occupant age, weight, height, or gender, where the occupant was sitting in the motor vehicle, a point of impact on the motor vehicle, or whether an airbag deployed as a result of the motor vehicle accident, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these describe the intermediate steps of the underlying process for calculating the injury severity score and determining the injury treatment relation.
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “the plurality of classifiers, a neural network, the insurance claim analysis device, a graphical user interface (GUI), the processors, the stored program instructions, the non-transitory machine readable medium, and the executable code”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 7, and 13 only recite the additional elements of “a first database, a data processor, a second database, a plurality of classifiers, an insurance claim analysis device, comprising memory comprising programmed instructions stored thereon and one or more processors configured to execute the stored programmed instructions, and a non-transitory machine readable medium having stored thereon instructions comprising executable code that when executed by one or more processors, causes the processors to”.  A plain reading of Figures 1, 2, and 5, and 
Dependent claims 2-6, 8-12, and 14-18, recite similar generic computer components as the independent claims, such as “the plurality of classifiers, a neural network, the insurance claim analysis device, a graphical user interface (GUI), the processors, the stored program instructions, the non-transitory machine readable medium, and the executable code”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B – 2019 PEG pg. 56
Independent claims 1, 7, and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the creating a first database comprising adjudicated insurance claims comprising delta velocity values assigned by industry experts in a plurality of training insurance claims, the delta velocity values of the adjudicated insurance claims indicating whether an injury reported correlates with a motor vehicle accident; analyzing the adjudicated insurance claims in the training insurance claims to determine an injury severity score; creating a second database comprising determined injury severity scores by the industry experts of at least one delta velocity value and corresponding at least one of a plurality of images of a damaged motor vehicle involved in the motor vehicle accident, occupant data for an occupant of the damaged motor vehicle or motor vehicle data associated with the damaged motor vehicle, and injury data specifying occupant injuries, inputting the first and second, databases into a plurality of classifiers, each of the plurality of classifiers specific to determining a different one of the plurality of delta velocity values; for each of the plurality of classifiers, training each of the plurality of classifiers to: map the plurality of images of a damaged motor vehicle involved in the motor vehicle accident, occupant data for an occupant of the damaged motor vehicle or motor vehicle data associated with the damaged motor vehicle, and injury data specifying occupant injuries to a corresponding injury severity score; and correlate the injury severity score with the determined delta velocity value; and analyzing a request to process a plurality of images of a damaged motor vehicle involved in a motor vehicle accident, occupant data specifying occupant demographic information, and injury data specifying occupant injuries and the trained plurality of classifiers to output a delta velocity value and a corresponding injury severity score associated with the motor vehicle accident, and based on similar reasoning and rationale for the steps of independent claims 7 and 13, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); are well-understood routine and conventional, similar to the instant application claims which recite: “inputting the first and second, databases into a plurality of classifiers”.  Furthermore, MPEP 2106.05(d)(ii) provides that performing repetitive calculations (see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values), and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is analyzing, by a data processor…, map the plurality of images…to a corresponding injury severity score; and correlate… to output a delta velocity value and a corresponding injury severity score”  MPEP 2106.05(d)(ii) provides that electronic recordkeeping (Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)), and storing and retrieving information in memory (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “creating a first database…, and creating a second database”.  Furthermore, the steps for “outputting…” are merely presenting results of an analysis akin to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) and are only generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).  With respect to the additional limitation of “training a plurality of classifiers” to map, correlate, and analyze, the claimed analytics model is merely used as a tool to analyze the information.  As shown in the prior art, it is well known in the field of finance to use machine learning to analyze data1, and the 2.    
In addition, the dependent claims 2-6, 8-12, and 14-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dependent claims of: “the plurality of classifiers, a neural network, the insurance claim analysis device, a graphical user interface (GUI), the processors, the stored program instructions, the non-transitory machine readable medium, and the executable code” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible also are not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-7, 9, 11-13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0200123 to Burge et al. (hereinafter referred to as 

In regards to claim 1 (See 112(a) and 112(b) rejections above), Burge discloses a method for automatically determining injury treatment (method for analyzing injuries for insurance claims including receiving impact data from a claims center, running an occupant simulation, and generating a simulation output, para. 0011, Figs. 1-4) relation to a motor vehicle accident (fig. 1C shows an overview of the Injury Analysis System which enables remote analysis of the injury potential of an automobile crash, para. 0039, figs. 1c, and 2), the method comprising: creating a first database comprising adjudicated insurance claims (Case Input Database 760 captures and manages the data that is input into the Impact Analysis System 130 and the Occupant Simulation System 140, para. 0046, figs. 7 and 15) comprising delta velocity values (Case Input Database 760 captures and manages the data that is input into the Impact Analysis System 130 and the Occupant Simulation System 140, para. 0046, figs. 7 and 15; Fig. 15 includes Delta V 1525 as input data, fig. 15) assigned by industry experts in a plurality of training insurance claims (Fig. 15 is an exemplary case input database 760 with Case ID 1510 as an identifier of the claim number, and Run ID 1515 identifying the particular simulation run which corresponds to a particular set of input conditions and graphical simulation output, para. 0054, fig. 15), the delta velocity values of the adjudicated insurance claims indicating whether 
Kidd, in the related field of using photogrammetric techniques to determine damage to a vehicle involved in a collision, teaches determining a delta velocity value (at block 565 a final PDOF estimate and change in velocity (DV) are finalized for each vehicle by using the initial estimates for crush damage and PDOF to estimate the impact severity, para. 0130, fig. 16) by applying a model to the set of images (crush profile information is obtained using photographs of the vehicle via a photogrammetric analysis and once the crush damage profile has been determined the impact severity may be developed by calculating the change in velocity of the vehicle from the energy required to deform the vehicle, paras. 0126 and 0127, figs. 15 and 16), the occupant data (at block 535 input about the accident is evaluated from police reports, accident reports, EDR data, and other such means, para. 0128, fig. 16) and the injury data (in addition to analyzing crush pattern information, accident information from similarly situated accidents may be compared to injury information from a claim for the present accident, para. 0132).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Burge with the system of Kidd to provide determining a delta velocity value by applying a first machine learning model to the set of images, the occupant data and the injury data.  The motivation for doing so would have been to use the estimated change in velocity in considering whether claim information such as personal injury is 
Nave, in the related field of virtual reconstruction of a vehicle collision to indicate a severity of injury, teaches determining a value by applying a first machine learning model (AM server may be executing one or more machine learning algorithms to improve the accuracy of the generating scenario models, col. 12, lines 12-31) to the set of images (machine learning techniques may be used to extract data about the vehicle from image data, col. 37, lines 29-40).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of McClellan with the system of Nave to provide determining a value by applying a first machine learning model.  The motivation for doing so would have been to use machine learning to generate a model of the crash based upon the sensor data and the known vehicular accident scenarios (Nave, col. 16, lines 26-43).

In regards to claim 2, modified Burge discloses the method of claim 1, but fails to disclose wherein at least one of the plurality of classifiers is a neural network (see 112 rejections). 
Nave, in the related field of virtual reconstruction of a vehicle collision to indicate a severity of injury, teaches wherein at least one of the classifiers (AM server may be executing one or more machine learning algorithms to 

In regards to claim 3, modified Burge discloses the method of claim 1, and discloses a method further comprising wherein the injury severity score is generated automatically (inference engine 1810 may utilize any rules based logic scheme to generate Data Analysis Results 1880 from Rules 1815 and Case Based Reasoning System 1850 may utilize any form of comparison logic scheme including Bayesian algorithms to determine the relative probabilities of the presence or absence of particular injuries, paras. 0057 and 0058, figs. 1-30).  

In regards to claim 5, modified Burge discloses the method of claim 1, and further discloses wherein the vehicle data (claims data 30 shown in Fig. 1b includes body damage photos 32 of the vehicle, para. 0041, figs. 1a and 1b) 

In regards to claim 6, modified Burge discloses the method of claim 1, and further discloses wherein the occupant data comprises one or more of demographic data regarding the occupant comprising one or more of an occupant age (claims data 30 includes a Claimant Statement 40 including how the claimant was injured and their medical treatment history, paras. 0041 and 0042, figs. 1b; Claimant Specification Form 1005 includes gender 1010, height 1015, Weight 1020 and Age 1025), weight, height, or gender, where the occupant was sitting in the motor vehicle, a point of impact on the motor vehicle, or whether an airbag deployed as a result of the motor vehicle accident.

In regards to claim 7 (See 112(a) and 112(b) rejections above), modified Burge discloses an insurance claim analysis device (fig. 1C shows an overview of the Injury Analysis System which enables remote analysis of the injury potential of an automobile crash, para. 0039, figs. 1c, and 2; claims data 30 is sent to Crash Analysis System 85, paras. 0042-0043, figs. 1a, 1b, and 1c), comprising memory (Data management system 120 includes a communication port 710, Memory 720 and Processor 730 for managing the operations of the Crash Analysis System 85, para. 0046, fig. 7) comprising programmed instructions stored thereon and one or more processors (Data management system 120 includes a communication port 710, Memory 720 and Processor 730 for managing the operations of the Crash Analysis System 85, para. 0046, fig. 7) configured to execute the stored programmed instructions (Data management system 120 includes a communication port 710, Memory 720 and Processor 730 for managing the operations of the Crash Analysis System 85, para. 0046, fig. 7) to: create a first database comprising adjudicated insurance claims (Case Input Database 760 captures and manages the data that is input into the Impact Analysis System 130 and the Occupant Simulation System 140, para. 0046, figs. 7 and 15) comprising delta velocity values (Case Input Database 760 captures and manages the data that is input into the Impact Analysis System 130 and the Occupant Simulation System 140, para. 0046, figs. 7 and 15; Fig. 15 includes Delta V 1525 as input data, fig. 15) assigned by industry experts in a plurality of training insurance claims (Fig. 15 is an exemplary case input database 760 
Kidd, in the related field of using photogrammetric techniques to determine damage to a vehicle involved in a collision, teaches determine a delta velocity value (at block 565 a final PDOF estimate and change in velocity (DV) are finalized for each vehicle by using the initial estimates for crush damage and PDOF to estimate the impact severity, para. 0130, fig. 16) by applying a model to the set of images (crush profile information is obtained using photographs of the vehicle via a photogrammetric analysis and once the crush damage profile has been determined the impact severity may be developed by calculating the change in velocity of the vehicle from the energy required to deform the vehicle, paras. 0126 and 0127, figs. 15 and 16), the occupant data (at block 535 input about the accident is evaluated from police reports, accident reports, EDR data, and other such means, para. 0128, fig. 16) and the injury data (in addition to analyzing crush pattern information, accident information from similarly situated accidents may be compared to injury information from a claim for the present accident, para. 0132).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Burge with the system of Kidd to provide to determine a delta velocity value by applying a first machine 
Nave, in the related field of virtual reconstruction of a vehicle collision to indicate a severity of injury, teaches determine a value by applying a first machine learning model (AM server may be executing one or more machine learning algorithms to improve the accuracy of the generating scenario models, col. 12, lines 12-31) to the set of images (machine learning techniques may be used to extract data about the vehicle from image data, col. 37, lines 29-40).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of McClellan with the system of Nave to provide determine a value by applying a first machine learning model.  The motivation for doing so would have been to use machine learning to generate a model of the crash based upon the sensor data and the known vehicular accident scenarios (Nave, col. 16, lines 26-43).  

In regards to claim 8, modified Burge discloses the insurance claim analysis device of claim 7, but fails to disclose wherein at least one of the plurality of classifiers is a neural network (see 112 rejections). 


In regards to claim 9, modified Burge discloses the insurance claim analysis device of claim 7, and discloses wherein the injury severity score is generated automatically (inference engine 1810 may utilize any rules based logic scheme to generate Data Analysis Results 1880 from Rules 1815 and Case Based Reasoning System 1850 may utilize any form of comparison logic scheme including Bayesian algorithms to determine the relative probabilities of the presence or absence of particular injuries, paras. 0057 and 0058, figs. 1-30).   

In regards to claim 11, modified Burge discloses the insurance claim analysis device of claim 7, and further discloses wherein the vehicle data (claims data 30 shown in Fig. 1b includes body damage photos 32 of the vehicle, para. 0041, figs. 1a and 1b) comprises one or more of a type of the motor vehicle (vehicle specification form specifying the vehicle includes vehicle year 1110, vehicle make 1115, and Vehicle Model 1120, para. 0050, fig. 11a), an age of the motor vehicle, a size of the motor vehicle, a weight of the motor vehicle, an area of impact on the motor vehicle, a damage extent, one or more crush measurements (impact analysis system 130 includes crush analysis process 2270 for converting crush data obtained from vehicle photographs into simulation input data and includes Dent Analysis Process 2275 for converting dent data obtained from vehicle photographs into simulation input data, paras. 0058-0060, figs. 22-24), or whether the motor vehicle was drivable subsequent to the motor vehicle accident.

In regards to claim 12, modified Burge discloses the insurance claim analysis device of claim 7, and further discloses wherein the occupant data comprises one or more of demographic data regarding the occupant comprising one or more of an occupant age (claims data 30 includes a Claimant Statement 40 including how the claimant was injured and their medical treatment history, paras. 0041 and 0042, figs. 1b; Claimant Specification Form 1005 includes gender 1010, height 1015, Weight 1020 and Age 1025), weight, height, or gender, where the occupant was sitting in the motor vehicle, a point of impact 

In regards to claim 13, Burge discloses a non-transitory machine readable medium having stored thereon instructions (Data management system 120 includes a communication port 710, Memory 720 and Processor 730 for managing the operations of the Crash Analysis System 85, para. 0046, fig. 7) for automatically determining injury treatment relation to a motor vehicle accident (fig. 1C shows an overview of the Injury Analysis System which enables remote analysis of the injury potential of an automobile crash, para. 0039, figs. 1c, and 2; claims data 30 is sent to Crash Analysis System 85, paras. 0042-0043, figs. 1a, 1b, and 1c) comprising executable code that, when executed by one or more processors, causes the processors (Data management system 120 includes a communication port 710, Memory 720 and Processor 730 for managing the operations of the Crash Analysis System 85, para. 0046, fig. 7) to create a first database comprising adjudicated insurance claims (Case Input Database 760 captures and manages the data that is input into the Impact Analysis System 130 and the Occupant Simulation System 140, para. 0046, figs. 7 and 15) comprising delta velocity values (Case Input Database 760 captures and manages the data that is input into the Impact Analysis System 130 and the Occupant Simulation System 140, para. 0046, figs. 7 and 15; Fig. 15 includes Delta V 1525 as input data, fig. 15) assigned by industry experts in a plurality of training 
Kidd, in the related field of using photogrammetric techniques to determine damage to a vehicle involved in a collision, teaches determine a delta velocity value (at block 565 a final PDOF estimate and change in velocity (DV) are finalized for each vehicle by using the initial estimates for crush damage and PDOF to estimate the impact severity, para. 0130, fig. 16) by applying a model to the set of images (crush profile information is obtained using photographs of the vehicle via a photogrammetric analysis and once the crush damage profile has been determined the impact severity may be developed by calculating the change in velocity of the vehicle from the energy required to deform the vehicle, paras. 0126 and 0127, figs. 15 and 16), the occupant data (at block 535 input about the accident is evaluated from police reports, accident reports, EDR data, and other such means, para. 0128, fig. 16) and the injury data (in addition to analyzing crush pattern information, accident information from similarly situated accidents may be compared to injury information from a claim for the present accident, para. 0132).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Burge with the system of Kidd 
Nave, in the related field of virtual reconstruction of a vehicle collision to indicate a severity of injury, teaches determine a value by applying a first machine learning model (AM server may be executing one or more machine learning algorithms to improve the accuracy of the generating scenario models, col. 12, lines 12-31) to the set of images (machine learning techniques may be used to extract data about the vehicle from image data, col. 37, lines 29-40).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of McClellan with the system of Nave to provide determine a value by applying a first machine learning model.  The motivation for doing so would have been to use machine learning to generate a model of the crash based upon the sensor data and the known vehicular accident scenarios (Nave, col. 16, lines 26-43).  

In regards to claim 14, modified Burge discloses the non-transitory computer readable medium of claim 13, but fails to disclose wherein at least one of the plurality of classifiers is a neural network (see 112 rejections). 
Nave, in the related field of virtual reconstruction of a vehicle collision to indicate a severity of injury, teaches wherein at least one of the classifiers (AM server may be executing one or more machine learning algorithms to improve the accuracy of the generating scenario models, col. 12, lines 12-31) is a neural network (processor or a processing element may be trained using supervised or unsupervised machine learning, and the machine learning program may employ a neural network, col. 37, lines 1-40).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of McClellan with the system of Nave to provide wherein at least one of the plurality of classifiers is a neural network.  The motivation for doing so would have been to use machine learning to generate a model of the crash based upon the sensor data and the known vehicular accident scenarios (Nave, col. 16, lines 26-43).  

In regards to claim 15, modified Burge discloses the non-transitory machine readable medium of claim 13, wherein the injury severity score is generated automatically (inference engine 1810 may utilize any rules based logic scheme to generate Data Analysis Results 1880 from Rules 1815 and Case Based Reasoning System 1850 may utilize any form of comparison logic scheme including Bayesian algorithms to determine the relative probabilities 

In regards to claim 17, modified Burge discloses the non-transitory machine readable medium of claim 13, and further discloses wherein the vehicle data comprises one or more of a type of the motor vehicle (vehicle specification form specifying the vehicle includes vehicle year 1110, vehicle make 1115, and Vehicle Model 1120, para. 0050, fig. 11a), an age of the motor vehicle, a size of the motor vehicle, a weight of the motor vehicle, an area of impact on the motor vehicle, a damage extent, one or more crush measurements (impact analysis system 130 includes crush analysis process 2270 for converting crush data obtained from vehicle photographs into simulation input data and includes Dent Analysis Process 2275 for converting dent data obtained from vehicle photographs into simulation input data, paras. 0058-0060, figs. 22-24), or whether the motor vehicle was drivable subsequent to the motor vehicle accident.

In regards to claim 18, modified Burge discloses the non-transitory machine readable medium of claim 13, and further discloses wherein the occupant data comprises one or more of demographic data regarding the occupant comprising one or more of an occupant age (claims data 30 includes a Claimant Statement 40 including how the claimant was injured and their medical treatment history, paras. 0041 and 0042, figs. 1b; Claimant .

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burge, in view of Kidd, in view of Nave, and further in view of US 2005/0060205 to Woods et al. (hereinafter referred to as Woods).

In regards to claim 4, modified Burge discloses the method of claim 1, and discloses a method further comprising: outputting (method for analyzing injuries for insurance claims including receiving impact data from a claims center, running an occupant simulation, and generating a simulation output, para. 0011, Figs. 1-4), by the insurance claim analysis device (Data management System 120 produces system output 125 which is sent back through Network 100 to the Investigation Center 60, para. 0043), the injury severity score (Case output database stores and manages results of simulation runs and calculation performed by the Injury Tolerance Database 775 for storing parameter and formulas that correlate Simulation Output 145 to injury potential and Comparison Case Database 780 for storing simulations that can be used as a reference for injury potential, and an Injury Analysis Process 790 for analyzing the injury potential for a given simulation run, para. 0046, figs. 1-30), and receiving, by the insurance claim analysis device, a 
Woods, in the related field of graphical display in an insurance processing system, teaches outputting via a graphical user interface (GUI) and receiving via the GUI (fig. 6A illustrates a browser based user interface for insurance claims processing system with standard navigation commands made available to the user as menu items, buttons, or other GUI elements, para. 0294).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Burge with the system of Woods to provide outputting via a graphical user interface (GUI) and receiving via the GUI. Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to provide an insurance claim processing system to determine valuation of a claim by determining the severity of the claim (Woods, para. 0008).

In regards to claim 10, modified Burge discloses the insurance claim analysis device of claim 7, and further discloses wherein the processors (Data management System 120 produces system output 125 which is sent back through Network 100 to the Investigation Center 60, para. 0043) are further configured to execute the stored programmed instructions to: output (method for analyzing injuries for insurance claims including receiving impact data from a claims center, running an occupant simulation, and generating a simulation output, para. 0011, Figs. 1-4) the injury severity score (Case output database stores and manages results of simulation runs and calculation performed by the Injury Tolerance Database 775 for storing parameter and formulas that correlate Simulation Output 145 to injury potential and Comparison Case Database 780 for storing simulations that can be used as a reference for injury potential, and an Injury Analysis Process 790 for analyzing the injury potential for a given simulation run, para. 0046, figs. 1-30); and receive a selection regarding whether the reported injury (Fig. 3 is a flowchart illustrating a process for executing a claims handling decision and in step 300 a claims center receives an injury claim, para. 0044, fig. 3) should be considered in the adjudication of the insurance claim (execute claims handling decision 327, fig. 3), but fails to disclose outputting via a graphical user interface (GUI) and receiving via the GUI.
Woods, in the related field of graphical display in an insurance processing system, teaches outputting via a graphical user interface (GUI) and receiving via the GUI (fig. 6A illustrates a browser based user interface 

In regards to claim 16, modified Burge discloses the non-transitory machine readable medium of claim 13, and further discloses wherein the executable code, when executed by the processors, further causes the processors to (Data management System 120 produces system output 125 which is sent back through Network 100 to the Investigation Center 60, para. 0043): output (method for analyzing injuries for insurance claims including receiving impact data from a claims center, running an occupant simulation, and generating a simulation output, para. 0011, Figs. 1-4) the injury severity score (Case output database stores and manages results of simulation runs and calculation 
Woods, in the related field of graphical display in an insurance processing system, teaches outputting via a graphical user interface (GUI) and receiving via the GUI (fig. 6A illustrates a browser based user interface for insurance claims processing system with standard navigation commands made available to the user as menu items, buttons, or other GUI elements, para. 0294).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Burge with the system of Woods to provide outputting via a graphical user interface (GUI) and receiving via the GUI. Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized 

	Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-18 under 35 USC 101 have been fully considered by the Examiner. However, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1-18 under 35 USC 101 is maintained.
The Applicant argues on pages 14-16 of their Remarks that the pending claims are not directed to an abstract idea under Prong One of Step 2A because the claims do not recite certain methods of organizing human activity because the claims recite technical improvements to address the underlying technical problems with existing claim analysis systems.  Examiner respectfully disagrees with Applicant's argument.  Under Step 1 of the 2019 PEG, the claims are directed to the statutory category of a process and under Prong 1 of Step 2A, the claims do fall under the abstract idea of Certain Method of Organizing Human Activity since they recite fundamental economic principles or practices including insurance.  As stated previously, if a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  
Applicant argues on pages 16 and 17 of their Remarks that even if the claims recited an abstract idea, the claims integrate any alleged abstract idea into a practical 

With respect to the Applicant’s arguments regarding the previous rejection of independent claims 1, 7, and 13 under 35 USC 103, the Applicant argues that the prior art fails to disclose the limitations of the amended claims.  However, Applicant’s 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        2/2/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See NPL A Brief Review of Machine Learning, 2009, which discloses "Research shows that machine learning technology has been widely used in marketing, finance, telecommunications and network analysis", see also Computation Finance, 2010, which discloses "Table 2 lists the statistical and artificial intelligence techniques that are widely used in computational finance."
        2 See NPL Computation Finance, 2010, which discloses “Supervised learning covers techniques used to learn the relationship between independent attributes and a designated dependent attribute, the label”, and "After specifying the model’s input and output, the next step is to select the forecasting method and train the model using historical data"; and “In kernel representations, the output function is a weighted sum of the data point in the training examples, where the weight is determined from a kernel function”